Title: To James Madison from Edward Tiffin, 12 July 1813
From: Tiffin, Edward
To: Madison, James


Sir
General Land Office July 12th. 1813
I had the honor to represent to you some time ago, that we had never heard that Mr. Cosby Land Commissioner of Pearl River in the State of Louisiana, had gone to his post in order to attend to the duties of his appointment, and that in consequence thereof part of the Delegation from that State were urging an other appointment—since which time, I have received a communication and report from Mr. Cosby, stating the causes which delayed his arrival from which it appears, that He has been anxiously concerned to fulfil the just expectations of the Government, and is progressing in a satisfactory manner towards that object.
Your much lamented indisposition has preventd my intruding this subject on your attention untill I was happily relieved by hearing the very pleasing information of you[r] recovery. With every sentiment of the most respectful regard I have the honor to be Sir your most obt servt
Edward Tiffin
 